United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                     IN THE UNITED STATES COURT OF APPEALS                            June 29, 2007
                             FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk

                                       No. 06-60859
                                     Summary Calendar


BALBINO CERDA VELASQUEZ,

                                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                     Respondent.

                             --------------------
                    Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A75 209 037
                             --------------------

Before JOLLY, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Balbino Cerda Velasquez petitions this court for review of

the Board of Immigration Appeals’ (BIA’s) decision denying his

motion to terminate removal proceedings.                       For the first time in

his petition for review, Velasquez argues that the Department of

Homeland Security (DHS) violated his due process rights by

failing to advise him prior to his applying for advance parole

that the immigration judge would lack jurisdiction to adjudicate

during his removal proceedings any application for adjustment of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 06-60859
                                 -2-

status he might file because he did not have such an application

already pending when he was paroled.       Velasquez additionally

urges, as he did below, that he is eligible for adjustment of

status based on unwritten, internal DHS policy.

      The BIA’s decision not to terminate its proceedings is

reviewed under an abuse of discretion standard.       See Gottesman v.

INS, 33 F.3d 383, 388 (4th Cir. 1994).       Velasquez’s unexhausted

due process argument was raised for the first time in his

petition for review and we therefore lack jurisdiction to review

it.   8 U.S.C. § 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448,

452-53 (5th Cir. 2001).   Internal DHS memoranda are not binding

on the BIA, In re Tijam, 22 I&N Dec. 408, 416 (BIA 1998), and,

therefore, Velasquez has not shown an abuse of discretion on the

part of the BIA.

      PETITION DENIED.